Citation Nr: 0427042	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  00-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus with degenerative changes of the 
1st, 2nd, and 3rd tarso metatarsal joints.  

2.  Entitlement to an initial rating in excess of 40 percent 
for traumatic L3-4 Grade I spondylolisthesis with low back 
pain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had military service from November 1985 to June 
1997.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from rating determinations in 
January 1998 and November 1999.  

In the January 1998 rating decision, the RO, inter alia, 
granted service connection and assigned an initial 10 percent 
evaluation for traumatic L3-4 spondylolisthesis with low back 
pain syndrome, effective June 7, 1997.  In addition, the RO 
denied service connection for bilateral pes planus and for a 
left knee disorder.  The veteran filed a notice of 
disagreement (NOD) in January 1999.  

In the November 1999 rating decision, the RO, inter alia, 
granted service connection and assigned a noncompensable 
evaluation for bilateral pes planus with degenerative 
changes, effective June 7, 1997.  Additionally, the RO 
increased the veteran's disability rating from 10 percent to 
20 percent for traumatic L3-4 spondylolisthesis with low back 
pain syndrome, effective June 7, 1997.  The RO also denied 
the veteran's claim for service connection for a right knee 
disorder.  

In December 1999, the RO issued a statement of case (SOC) 
pertaining to the claims for traumatic L3-4 spondylolisthesis 
with low back pain syndrome and a left knee disorder.  In 
January 2000, the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) on those 
issues.  The VA Form 9 was also accepted as the veteran's NOD 
as to the issues of an initial compensable rating for 
bilateral pes planus with degenerative changes, and service 
connection for a right knee disorder.  The RO issued an SOC 
in August 2000 and the veteran filed a substantive appeal 
(via a VA Form 9) in September 2000.  

In March 2001, the veteran testified before the undersigned 
Veterans Law Judge during a travel board hearing at the RO in 
Atlanta; the transcript of that hearing is of record.  

In May 2001, the Board denied the veteran's claim of service 
connection for a bilateral knee disorder involving a tear of 
anterior body of lateral meniscus; that issue is no longer in 
appellate status.  In May 2001, the Board also remanded to 
the RO the claims for an initial rating in excess of 20 
percent for traumatic L3-4 Grade I spondylolisthesis with low 
back pain syndrome, as well as an initial compensable rating 
for bilateral pes planus with degenerative changes.  The 
development requested by the Board has been accomplished.  

In October 2003, the RO increased the veteran's disability 
rating from 20 percent to 40 percent for traumatic L3-4 Grade 
I spondylolisthesis with low back syndrome, effective June 7, 
1997.  It also granted an initial 10 percent for bilateral 
pes planus with degenerative changes of the 1st, 2nd, and 3rd 
metatarsal joint, effective June 7, 1997.  

As the claims on appeal involve requests for higher initial 
evaluation following grants of service connection, the Board 
has recharacterized these issues in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The Board's decision on the claim for an initial rating in 
excess of 10 percent for bilateral pes planus with 
degenerative changes of the 1st, 2nd, and 3rd tarso metatarsal 
joints is set forth below.  The question of the veteran's 
entitlement to an initial evaluation in excess of 40 percent 
for traumatic L3-4 Grade I spondylolisthesis with low back 
pain syndrome is addressed in the remand following the 
decision; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.  



FINDING OF FACT

Since June 7, 1997, the effective date of the grant of 
service connection, the veteran's bilateral pes planus with 
degenerative changes of the 1st, 2nd, and 3rd tarso metatarsal 
joints has been manifested, primarily, by complaints of 
bilateral foot pain requiring the use of arch supports; there 
is no showing of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, or characteristic callosities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus with degenerative changes of the 1st, 
2nd, and 3rd tarso metatarsal joints have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal for bilateral pes planus with 
degenerative changes of the 1st, 2nd, and 3rd tarso metatarsal 
joints has been accomplished.  

Through July 2003 and December 2003 notice letters, as well 
as an August 2000 SOC and October 2003 supplemental SOC 
(SSOC), the veteran was notified of the legal criteria 
governing his claim, the evidence that had been considered in 
connection with his appeal, and the bases for the denial of 
his claim.  After each, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the July and December 2003 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The veteran was requested to 
identify and provide the necessary releases for any medical 
providers from which he wished the RO obtain and considered 
evidence.  The veteran was also advised to submit any 
pertinent medical or other records in his possession that had 
not already been submitted.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
indicated above, the four content on notice requirements have 
been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the January 
1998 and November 1999 rating decisions on appeal; however, 
in this case, such makes sense, inasmuch as the VCAA was not 
enacted until November 2000, a year after the November 1999 
rating decision.  The Board also finds that the lack of full, 
pre-adjudication notice in this case does not, in away, 
prejudice the veteran.  

In this respect, following his original application for VA 
compensation (via a VA Form 21-526) in June 1997, the veteran 
submitted additional evidence in support of his claim in 
January 1999.  In May 2001, the Board remanded the veteran's 
claim to the RO for development of additional medical 
evidence and a VA examination.  In a June 2001 letter, the 
veteran was requested to identify and provide the necessary 
releases for any medical providers from which he wished the 
RO obtain and considered evidence.  As noted above, in July 
2003, the veteran was again requested to identify and provide 
the necessary releases for any medical providers from which 
he wished the RO obtain and considered evidence.  He was also 
requested to submit all pertinent evidence in his possession.  
The veteran submitted private medical records in August 2003.  

Additionally, in an August 2003 statement in support of claim 
(VA Form 21-4138), the veteran noted his contentions with 
respect to his service-connected bilateral foot disability 
with degenerative changes.  He also identified that a "Dr. 
Fussell" was treating him.  In December 2003, as noted 
above, the RO requested the veteran identify and provide the 
necessary releases for any medical providers from which he 
wished the RO obtain and considered evidence.  The veteran 
failed to respond to the RO's request.  The Board notes that, 
the duty to assist is not always a one-way street, and a 
claimant has a responsibility of providing information that 
is essential to his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

The Board finds, therefore, that no further action is needed 
to comply with the duty to assist the veteran.  As indicated 
above, the veteran has submitted evidence in support of his 
claim, and been provided an opportunity to identify evidence.  
The veteran has undergone a VA medical examination pertaining 
to his service-connected disability.  Additionally, the 
veteran has been afforded the opportunity to present 
testimony at a hearing before the undersigned Veterans Law 
Judge.  Thus, the Board finds the record before it is 
complete.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on his claim for an initial rating in excess 
of 10 percent for bilateral pes planus with degenerative 
changes of the 1st, 2nd, and 3rd tarso metatarsal joints.  

II.  Factual Background

As noted above, the veteran filed his application for VA 
benefits in June 1997.  

A December 1997 report of VA examination reflects clinical 
findings of 2nd degree pes planus bilaterally without plantar 
calluses.  An associated X-ray report notes hallux valgus 
deformity of the metatarso-phalangeal joint with associated 
degenerative changes.  

In a September 1998 record, Frank J. DiPalma, D.P.M., noted 
that, on clinical evaluation that the veteran exhibited 
multiple hammertoe deformities and longitudinal arch fault 
bilaterally.  Dorsiflexors, plantar flexors, abductors, and 
adductors of both feet were reported normal.  Skin evaluation 
failed to reveal any ulcerations, rashes, or significant 
epidermal defects.  Dr. DiPalma's assessment was bilateral 
plantar fasciitis secondary to longitudinal arch fault.  

A February 1999 report of QTC medical services examination 
notes the veteran's use of orthotics for support and chronic 
pain associated with his feet.  The examiner's diagnoses 
included bilateral pes planus.  

Clinical records from Dr. DiPalma, dated in June and July 
2000, reflect the veteran's complaints of continue bilateral 
foot pain.  In June 2000, the veteran was noted as reporting 
that orthotics had initially alleviated his foot pain, but 
that now the pain had returned whether he was wearing arch 
supports or not.  Clinical evaluation of the plantar aspects 
of both feet failed to reveal any obvious signs of pathology.  
Immobilization utilizing orthopedic strapping was undertaken 
with the veteran's innersoles modified.  In July 2000, the 
veteran reported that the immobilization performed had helped 
in relieving his pain.  Clinical evaluation of the plantar 
aspects of both arches revealed pain along the central 
aspects.  The diagnosis was plantar fasciitis, arthralgia, 
right and left feet.  

A September 2003 report of VA examination reflects the 
veteran's complaints of chronic foot pain on walking and 
standing, as well as flair-ups occurring twice a day and 
lasting for about 20-30 minutes.  The veteran also reported 
that shoe inserts were not helpful in alleviating the pain.  
Clinical evaluation revealed mild tenderness on the plantar 
aspects of the feet.  There was no swelling of the feet 
identified, callosities, or skin breakdown.  The veteran 
could not walk on his heels due to pain in his feet and low 
back.  There was no evidence of hammertoes, high arch, claw 
foot, or other deformities.  The examiner additionally noted 
that the veteran's Achilles tendon was more prominent on 
standing bilaterally, and that misalignment could not be 
corrected by manipulation.  Furthermore, the degree of 
valgus, as well as forefoot and midfoot misalignment, could 
not be corrected by manipulation.  The examiner diagnosed 
bilateral pes planus with moderate functional loss and  
degenerative changes of the 1st through 3rd tarso metatarsal 
joints and small retro calcaneal spurs with mild functional 
loss.  The examiner also noted that due to his foot 
condition, the veteran possibly could not do the jobs that 
involved prolonged standing and walking.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of whether "staged rating" is appropriate is 
required.  See Fenderson, 12 Vet. App. at 126. 

The veteran's bilateral pes planus with degenerative changes 
of the 1st, 2nd, and 3rd tarso metatarsal joints is rated as 10 
percent disabling in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  Under that diagnostic code, a 10 
percent evaluation is warranted for moderate pes planus, and 
requires the weight-bearing line over or medial to great toe, 
inward bowing of the tendo Achilles, and pain on manipulation 
and use of the feet.  A 30 percent evaluation is warranted 
for severe bilateral pes planus and requires objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral pes 
planus and requires marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.

In considering an acquired flat foot disability, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  See 38 C.F.R. 
§ 4.57.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

In the instant case, the veteran's primary complaint is that 
he has pain in both his feet on repetitive use, to include 
prolonged walking and standing.  Although pain on 
manipulation and use is one of the elements for severe 
impairment, the criteria for severe impairment further call 
for objective evidence of marked deformity, an indication of 
swelling on use, and characteristic callosities.  None of 
these elements have been identified on clinical evaluation.  
Additionally, the veteran has reported that his foot pain has 
not improved with his use of orthopedic appliances.  While 
the lack of improvement of the foot condition by orthopedic 
appliances is one of the elements for pronounced impairment, 
the criteria also call for objective evidence of marked 
pronation, extreme tenderness of plantar surfaces, marked 
inward displacement, or severe spasm of the tendo Achilles on 
manipulation.  None of these elements have been identified on 
clinical evaluation.  

The Board also points out that a higher rating is not 
warranted solely on the basis of the veteran's pain.  As 
noted above, the primary manifestation of the veteran's 
disability is pain in his feet on prolonged walking and 
standing, i.e., functional use.  However, evaluation under 
Diagnostic Code 5276 contemplates pain on manipulation and 
use of the feet.  Hence, no higher evaluation is assignable 
on this basis.  See DeLuca, Vet. App. at 204-7; 38 C.F.R. §§ 
4.40, 4.45, 4.59.  In this case, the effects of functional 
loss due to pain are the foundations of the currently 
assigned 10 percent rating.  

The Board has also considered the possibility of assigning 
separate 10 percent ratings for disability with respect to 
each foot; however, as Diagnostic Code 5276 clearly 
contemplates bilateral symptomatology, there is no legal 
basis for doing so.  Moreover, as the rating schedule 
includes a specific diagnostic code for evaluation of 
bilateral pes planus, consideration of the applicability of 
alternate diagnostic codes for evaluating the veteran's 
disability is not appropriate.  See 38 C.F.R. § 4.20 (2003) 
(providing for rating by analogy when there is no rating code 
provision for evaluating a specific disability). 

In a related vein, the Board also notes that there is no 
basis for assigning a separate rating for the degenerative 
changes associated with the veteran's pes planus.  Arthritis 
is rated based on limitation of motion of the joint under the 
applicable diagnostic code.  In the absence of limitation of 
motion, the disability is rated based on the number and types 
of joints affected by pain.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  In the instant case, limitation 
of motion and pain are elements considered in rating the 
veteran's bilateral pes planus under Diagnostic Code 5276.  
See 38 C.F.R. § 4.57.  Aside from the fact that veteran's 
complaint of pain on functional use is adequately compensated 
by the current 10 percent rating under Diagnostic Code 5276, 
the Board emphasizes that evaluation of the same symptoms 
under two different diagnostic codes is prohibited.  See 
38 C.F.R. § 4.14 (2003).  

Under these circumstances, the Board determines that the 
symptoms associated with the veteran's  bilateral pes planus 
with degenerative changes of the 1st, 2nd, and 3rd tarso 
metatarsal joints are consistent with the initial 10 percent 
evaluation assigned for that condition, and that the record 
presents no basis assigning the next higher, 30 percent, 
schedular rating under Diagnostic 5276 at any stage since the 
effective date of the grant of service connection.  It 
logically follows that the criteria for the maximum, 50 
percent, rating under that diagnostic code also are not 
warranted.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that 38 C.F.R. § 3.32 1(b)(1) (cited to in 
the August 2000 statement of the case) provides no basis for 
assignment of a rating in excess of 10 percent, on an extra-
schedular basis, at any point since the effective date of the 
grant of service connection.  There simply is no evidence to 
establish that the veteran's disability is so exceptional or 
unusual that the schedular criteria are inadequate for 
evaluating the veteran's disability.  

While the Board observes that a September 2003 VA examiner 
noted that the veteran might not be able to do the jobs that 
involve prolonged standing and/or walking, this level of 
interference with employment is contemplated in the assigned 
evaluation; more than that simply has not been shown.  There 
also is no evidence that the veteran's disability has 
resulted in frequent treatment-much less, frequent periods 
of hospitalization-or evidence that the disability otherwise 
has rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is 
basis for staged rating pursuant to Fenderson, and the claim 
for a higher initial evaluation must denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

An initial rating in excess of 10 percent for bilateral pes 
planus with degenerative changes of the 1st, 2nd, and 3rd tarso 
metatarsal joints is denied.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that additional RO action on the claim for a rating in excess 
of 40 percent for traumatic L3-4 spondylolisthesis with low 
back pain syndrome is needed.  

The Board points out that the veteran's service-connected 
traumatic L3-4 Grade I spondylolisthesis with low back pain 
syndrome is currently evaluated as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Effective 
September 26, 2003, the rating schedule for evaluation of 
that portion of the musculoskeletal system that addresses 
disabilities of the spine was revised.  See 68 Fed. Reg. 
51,454-458 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  

Where, as here, pertinent law or regulation changes during 
the pendency of an appeal, VA has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  However, as in this case, the RO has not 
considered the most recently revised criteria for rating 
disabilities of the spine, to avoid any prejudice to the 
veteran, a remand for that purpose is warranted.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the veteran's claim 
for an initial rating in excess of 40 percent for post 
traumatic L3-4 spondylolisthesis with low back pain syndrome.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the veteran to undergo 
further examination, if appropriate), prior to adjudicating 
the claim on appeal for an initial rating in excess of 40 
percent for post traumatic L3-4 spondylolisthesis with low 
back pain syndrome.  

The Board regrets that another remand of this matter will 
further delay a final decision on appeal, but finds that, to 
ensure that all due process requirements are met, such action 
is unavoidable.  

Accordingly, the claim of an initial rating in excess of 40 
percent for traumatic L3-4 Grade I spondylolisthesis with low 
back pain syndrome is hereby REMANDED to the RO, via the AMC, 
for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence pertaining 
to his low back disability not currently 
of record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA (to include arranging for the 
veteran to undergo further examination, 
if appropriate) has been accomplished.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should address whether an initial 
evaluation for traumatic L3-4 Grade I 
spondylolisthesis with low back pain 
syndrome in excess of 40 percent is 
warranted at any stage since the 
effective date of the grant of service 
connection.  The RO must specifically 
document its consideration of "staged 
rating," pursuant to the Fenderson 
decision (cited to above), as well as the 
most recently revised criteria for 
evaluating disabilities of the spine 
(effective September 26, 2003, also cited 
to above).  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Unless the claim is granted to the 
veteran's satisfaction, the RO must 
furnish to the veteran and his 
representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



